Title: C. W. F. Dumas to Benjamin Franklin: A Translation, 27 January 1779
From: Dumas, Charles William Frederic
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


      
       Gentlemen
       The Hague, 27 January 1779
      
      Finally I have the pleasure to inform you that things have turned out to Amsterdam’s liking. Yesterday the States of Holland resolved to annul the resolution of 18 November, which excepted ships timbers from the convoys, to protect their commerce to the fullest extent guaranteed by the treaties, and, moreover, to suspend any further deliberation on this matter until the Admiralties of all the provinces, now busy with Their High Mightinesses assigning ships and crews, have finished their task. As to the response to be given to the French Ambassador, the Provincial Assembly will occupy itself with that tomorrow, after which it will adjourn, and our friend will leave the following day. I no longer am concerned about the answer. It remains to be seen whether the message will not arrive in France too late, for I learn from a good source that Their High Mightinesses have received letters on the subject from their ambassador in Paris, which must worry them. There he has seen the new regulation already in print. Regardless of what happens, it is certain that what has happened here marks a signal victory over the English influence.
      I will take advantage of the several weeks’ lull here to send some packets to America for the congress.
      The British newspapers of 9, 12, 14, &c. of this month cannot be found in the Republic. They are being held back in England, we know not why. It will not, therefore, be my fault if those that I usually send to the congress are missing or late. In the meantime, it will still have the rest of the papers from Leiden and the Lower Rhine.
      
      
       28 January
      
      The Assembly of Holland will sit again tomorrow and Saturday. Today it did nothing of importance. Tomorrow it will decide on the answer to France, but, as I have said, there will be no difficulty regarding it. Today the States General adopted the same resolution as that passed by the States of Holland on the 26th. I learned this from our friend and reported to the Ambassador shortly after the Assembly adjourned.
      
      
       29 January
      
      Contrary to all expectations, nothing was decided today. The response proposed by the Admiralty was so abstruse and ambiguous that Amsterdam warned that she would protest anew, and that all that was needed was to communicate unanimously to France the resolution of the 26th, by which the Republic revokes that of 18 November which had so displeased France, and embrace the most exact neutrality. They would not follow this advice and again prolonged the Assembly until next Tuesday or Wednesday. They would deceive us, said our friend, but they will not succeed.
      I am with true respect, gentlemen, your very humble and very obedient servant
      
       D
      
     